                                                                                                        United States District Court
                                                                                                          Southern District of Texas

                                                                                                             ENTERED
                                                                                                         November 07, 2018
                                 UNITED STATES DISTRICT COURT
                                                                                                          David J. Bradley, Clerk
                                  SOUTHERN DISTRICT OF TEXAS
                                      MCALLEN DIVISION

ALBERTO GARCIA JIMENEZ                                      §
                                                            §
                                                            §
VS.                                                         §     MISCELLANEOUS NO. M-18-827
                                                            §
LORIE DAVIS, Director, Texas                                §
Department of Criminal Justice,                             §
Correctional Institutions Division                          §


               ORDER ADOPTING REPORT AND RECOMMENDATION
         Pending before the Court is Alberto Garcia Jimenez’s petition for writ of habeas corpus

pursuant to 28 U.S.C. § 2254. On September 21, 2018, the Magistrate Court issued the Report

and Recommendation, recommending that Petitioner’s § 2254 Petition be DISMISSED without

prejudice and that a Certificate of Appealability be DENIED upon the issuance of this Court’s

final order.

         Pursuant to Federal Rule of Civil Procedure 72(b), the Court has reviewed the Report and

Recommendation for clear error.1 Finding no clear error, the Court adopts the Report and

Recommendation in its entirety.              Accordingly, Petitioner’s § 2254 Petition is DISMISSED

without prejudice. A Certificate of Appealability is DENIED.

         SO ORDERED this 7th day of November, 2018, at McAllen, Texas.


                                                            ___________________________________
                                                            Randy Crane
                                                            United States District Judge

1
 “The advisory committee’s note to Rule 72(b) states that, ‘[w]hen no timely objection is filed, the [district] court
need only satisfy itself that there is no clear error on the face of the record in order to accept the recommendation.’ ”
Douglas v. United States Service Auto. Ass’n, 79 F.3d 1415, 1420 (5th Cir. 1996) (quoting Fed. R. Civ. P. 72(b)
advisory committee’s note (1983)) superseded by statute on other grounds by 28 U.S.C. § 636(b)(1), as stated in
ACS Recovery Servs., Inc. v. Griffin, No. 11-40446, 2012 WL 1071216, at *7 n.5 (5th Cir. Apr. 2, 2012).
1/1
